DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10,  20 is objected to because of the following informalities: Claim 20 recites, “a third resistor”, in lines 1-2, without reciting a second resistor previously.  Appropriate correction is required.
Claim 10 recites, “the FET” in line 3, which should be corrected to “the transistor”. Appropriate correction is required.
Claim 20 recites, “the FET” in line 3, which should be corrected to “the transistor”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites, “the first channel configuration line or second channel configuration line” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim for the recited “the …second channel configuration line. Claims 17-18 depend from Claim 16.
Claim 20 recites, “the second channel configuration line” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14 of U.S. Patent No. 11,233,386. Although the claims at issue are not identical, they are not patentably distinct from each other as both set of Claims discloses a short circuit protection circuit, except for the order and/or naming of the limitations. For example, Claims 1 and 11 combined of the instant application and by Claim 1 of the US Patent recites the same limitations, except that the instant application claim 1 being broader and a transistor being recited in Claim 1 and further limited as FET in Claim 11 in place of an FET of the US Patent Claim 1.  Claims 13, 15 combined of the instant application are recited in Claims 1, 6 combined, except that a transistor being recited in place of an FET of the US Patent.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9-14,16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubaki et al. (US 2008/0246441, IDS Document) in view of Fulcheri et al. (US 2019/0074639).
Regarding Claim 1, Tsubaki discloses a short circuit protection circuit (Figures 1-10), the short circuit protection circuit comprising: 
a first configuration channel line extending from a first pin of an upstream facing port (comprising line extending from a first connector to output at +,- terminals, Figures 4-5, comprising line between 58 and 53, Figure 8); 
a voltage divider connected to a junction point on the first configuration channel line (voltage divider comprising R4b, Rcpb, Figures 4-5), the voltage divider comprising a resistor (R4b, Figures 4-5) and a thermistor (Rcpb, Figures 4-5), wherein the thermistor is connected to a ground line (Rcpb connected to - line, Figures 4-5, labelled as line coupled to 54 in Figure 8); and 
a transistor comprising (comprising 36b, 36a, Figures 4-5) connected to a second junction point between the resistor and thermistor of the voltage divider (MOSFET 36b with gate connected to a second junction point between R4b and Rcpb, Figures 4-5), wherein the transistor is configured to turn on when a voltage at the second junction point is above a threshold value (Paragraph 92, “…if the temperature of the ceramic positive temperature coefficient thermistor Rcpb which is thermally connected thereto is
increased to a temperature exceeding its Curie point, the resistance increases abruptly. Thereby, the voltage between the gate and source of the switching element 36b is increased and the switching element 36b is turned on”).). 
Tsubaki does not disclose the port being a universal serial Bus (USB) Type-C port. 
Fulcheri discloses a protection circuit (comprising resistors connected CC1, CC2, Figure 2) comprising a first configuration channel line extending from a first pin of an upstream facing universal serial bus (USB) Type-C port (comprising CC1 extending from 30, Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the port in the short circuit protection circuit of Tubaski as a USB Type-C port as taught by Fulcheri, which requires protection from overcurrent and/or noconformity (see Fulcheri, Paragraph 14). 
Regarding Claim 2, in the combination, Tsubaki discloses the short circuit
protection circuit of Claim 1, wherein a voltage is present at the first pin when the transistor is on (voltage output by the first configuration channel line due to abnormality/overcurrent leading to temperature increase of the thermistor Rcpb to turn on the FET 36b resulting in battery 31 voltage output at the connector, Figures 4-5, Paragraph 92).
Regarding Claim 4, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the voltage divider outputs a voltage at the second
junction point when a voltage is present on the first channel configuration line (voltage output between R4b and Rcpb provided to the gate 36b, Figures 4-5).
Regarding Claim 5, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 4, the voltage divider outputs a lower voltage at the second junction point when the thermistor is at a higher temperature than when the thermistor is at a lower temperature (Paragraph 47 discloses using NTC thermistor, Rcpb being an NTC thermistor provides a lower voltage at the junction point when the thermistor is at a high temperature). 
Regarding Claim 6, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 4, wherein the voltage divider outputs no voltage at the second junction point when the thermistor is above a predefined temperature (Paragraph 47 discloses using NTC thermistor, Rcpb being an NTC thermistor provides no voltage at the junction point when the thermistor is at a high temperature).
Regarding Claim 9, in the combination, Tsubaki discloses the short circuit
protection circuit of Claim 1, wherein the transistor is configured to turn off when the voltage at the second junction point is below the threshold value (Paragraph 92, “…if the temperature of the ceramic positive temperature coefficient thermistor Rcpb which is thermally connected thereto is increased to a temperature exceeding its Curie point, the resistance increases abruptly. Thereby, the voltage between the gate and source of the switching element 36b is increased and the switching element 36b is turned on”, when the thermistor cools down, voltage at the second junction point lowers below the threshold and transistor is turns off).
Regarding Claim 10, in the combination, Tsubaki discloses the short circuit
protection circuit of Claim 9, wherein power is delivered over a power supply line
extending from another pin when the transistor is on and no power is delivered over the
power supply line when the FET is off (when 36b is on power is delivered over the line
connected between Cout and – terminal connection, Figures 4-5).
Regarding Claim 11, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the transistor is a field- effect transistor (FET 34b, Figures 4-5).
Regarding Claim 12, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the transistor is a metal- oxide-semiconductor field-effect transistor (MOSFET) (MOSFET 34b, Figures 4-5).
Regarding Claim 13, Tsubaki discloses a short circuit protection circuit (Figures 1-10), the short circuit protection circuit comprising: 
a first configuration channel line extending from a first pin of an upstream facing port (comprising line extending from a first connector to output at +,- terminals, Figures 4-5, comprising line between 58 and 53, Figure 8); 
a second configuration channel line extending from a second pin of the port (Tsubaki, comprising line extending from the first connector at Dout, Figures 4-5;
a voltage divider connected to a junction point on the first and second configuration channel line (voltage divider comprising R4b, Rcp and R4a and Rcpa, Figures 4-5), the voltage divider comprising a resistor (R4b, R4a, Figures 4-5) and a thermistor (Rcpb, Figures 4-5), wherein the thermistor is connected to a ground line (Rcpb connected to - line, Figures 4-5, labelled as line coupled to 54 in Figure 8); and 
a transistor comprising (comprising 36b, 36a, Figures 4-5) connected to a second junction point between the resistor and thermistor of the voltage divider (MOSFET 36b, 36a with gate connected to a second junction point between R4b and Rcpb and R4a, Rcpa, Figures 4-5), wherein the transistor is configured to turn on when a voltage at the second junction point is above a threshold value (Paragraph 92, “…if the temperature of the ceramic positive temperature coefficient thermistor Rcpb which is thermally connected thereto is increased to a temperature exceeding its Curie point, the resistance increases abruptly. Thereby, the voltage between the gate and source of the switching element 36b is increased and the switching element 36b is turned on”). 
Tsubaki does not disclose the port being a universal serial Bus (USB) Type-C port. 
Fulcheri discloses a protection circuit (comprising resistors connected CC1, CC2, Figure 2) comprising a first configuration channel line extending from a first pin of an upstream facing universal serial bus (USB) Type-C port (comprising CC1 extending from 30, Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the port in the short circuit protection circuit of Tubaski as a USB Type-C port as taught by Fulcheri, which requires protection from overcurrent and/or noconformity (see Fulcheri, Paragraph 14). 
Regarding Claim 14, in the combination, Tsubaki discloses the short circuit
protection circuit of Claim 1, wherein a voltage is present at the first pin when the transistor is on (voltage output by the first configuration channel line due to abnormality/overcurrent leading to temperature increase of the thermistor Rcpb to turn on the FET 36b resulting in battery 31 voltage output at the connector, Figures 4-5, Paragraph 92).
Regarding Claim 16, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 1, wherein the voltage divider outputs a voltage at the second
junction point when a voltage is present on the first channel configuration line (voltage output between R4b and Rcpb provided to the gate 36b and voltage between R4a and Rcpa provided to 36a, Figures 4-5).
Regarding Claim 17, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 16, the voltage divider outputs a lower voltage at the second junction point when the thermistor is at a higher temperature than when the thermistor is at a lower temperature (Paragraph 47 discloses using NTC thermistor, Rcpb being an NTC thermistor provides a lower voltage at the junction point when the thermistor is at a high temperature). 
Regarding Claim 18, in the combination, Tsubaki discloses the short circuit protection circuit of Claim 16, wherein the voltage divider outputs no voltage at the second junction point when the thermistor is above a predefined temperature (Paragraph 47 discloses using NTC thermistor, Rcpb being an NTC thermistor provides no voltage at the junction point when the thermistor is at a high temperature).
Regarding Claim 20, in the combination, Tsubaki discloses the short circuit
protection circuit of Claim 5, further comprising a third resistor connected to the second
configuration channel line (R5a, Figures 4-5), wherein the third resistor is connected to the drain of the FET (Tsubaki’s third resistor R5a is connected to the drain of FET 36a, Figures 4-5). 
Claims 3, 7-8, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable
over Tsubaki et al. (US 2008/0246441, IDS Document) in view of Fulcheri et al. (US 2019/0074639) and Hungerink et al. (US 5,861,802, IDS Document).
Regarding Claim 3, combination of Tsubaki and Fulcheri does not disclose the
short circuit protection circuit of claim 1, further comprising: a diode positioned on the
first configuration channel line between a first resistor and the junction point.
Hungerink discloses a circuit (Figure 7) comprising a configuration channel line
extending from an input connector (line extending from connector at ignition, Figure 7)
comprising a diode (diode 502 in line 256, Figure 7), a capacitor (506, Figure 7), a
voltage divider comprising resistors (508, 510, Figure 7), and a regulator (506, Figure 7)
positioned in the configuration channel line, to provide stable supply voltage outputs
(Column 11, lines 43-60). It would have been obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to provide in the combination
short circuit protection circuit of Tsubaki and Fulcheri, a diode as taught by Hungerink and to position the diode in the first configuration channel between the resistor and the
junction point in the combination, to protect the input from reverse polarity (Column 11,
lines 46-55).
Regarding Claim 7, combination of Tsubaki and Fulcheri does not disclose the
short circuit protection circuit of claim 1, further comprising a capacitor, wherein the capacitor is connected on a first end to the first junction point on the first configuration channel line and to the ground line on a second end.
Hungerink discloses a circuit (Figure 7) comprising a configuration channel line
extending from an input connector (line extending from connector at ignition, Figure 7)
comprising a diode (diode 502 in line 256, Figure 7), a capacitor (506, Figure 7), wherein the capacitor is connected on a first end to a second junction on the configuration channel line (a first end connected to junction to which the cathode of the diode and voltage divider resistors (via regulator 506) being connected as shown in Figure 7) and a second end connected to ground (a second end of 506 is connected to ground as shown in Figure 7, a voltage divider comprising resistors (508, 510, Figure 7), and a regulator (506, Figure 7) positioned in the configuration channel line, to provide stable supply voltage outputs (Column 11, lines 43-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the combination short circuit protection circuit of Tsubaki and Fulcheri, a capacitor as taught by Hungerink and to position the diode in the first configuration channel between the resistor and the junction point in the combination, to protect the input from reverse polarity (Column 11, lines 46-55).
Regarding Claim 8, combination of Tsubaki, Fulcheri and Hungerink discloses the short circuit protection circuit of Claim 8, wherein the capacitor stabilizes the voltage at the junction point (Tsubaki, Paragraph 65, “….capacitor C1 for eliminating a noise signal is connected between the terminals…”, Hungerink, Column 11, lines 43-60).
Claim 15 recites the limitations of Claim 3 and additionally a diode positioned on the second configuration channel line between a third resistor and the second junction point, except that the short circuit protection circuit of claim 13 is recited. Therefore, Claim 15 is similarly rejected as Claim 3 using the combination of Tsubaki, Fulcheri and Hungerink as discussed above (for the second configuration channel line to have the similar protection as the first configuration channel line).
Claim 19 recites the limitations of Claim 7, except that the short circuit protection circuit of Claim 13 is recited . Therefore, Claim 19 is rejected similarly to Claim 8. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leinonen (US 2015/0268688) discloses a protection circuit for USB ports comprising pull down circuit connected CC line comprising a transistor with resistor bias (comprising FET1, FET2, Figure 1A); Lalitnantikul et al. (US 2014/0239886) discloses an input and output USB port with protection circuit comprising transistor connected to VBUS line and ground line (Figure 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 12/03/2022